Case 9:20-cv-80983-AHS Document 5 Entered on FLSD Docket 06/23/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                     CASE NO.: 9:20cv80983

     CAMERON DAVIDSON,

                     Plaintiff,

     v.

     HERE NORTH AMERICA, LLC.,

                     Defendant.



                       CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT

            Plaintiff, Cameron Davidson (“Davidson”) by and through undersigned counsel,

    hereby discloses the following pursuant to Fed. R. Civ. P. 7.1:

            1.      The name of each person, attorney, association of persons, firm, law firm,

    partnership and corporation that has or may have an interest in the outcome of this action

    – including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

    companies that own 10% or more of a party’s stock, and all other identifiable legal

    entities related to any party in the case:

     Cameron Davidson                               Plaintiff
     Sergio Calderon Baron                          Plaintiff’s Counsel
     Image Theft Law Firm, P.A.                     Plaintiff’s Counsel
     Here North America, Llc.                       Defendant


            Davidson states that there are no other persons, associations or persons,

    firms, partnerships, guarantors, insurers, affiliates, parent or subsidiary
Case 9:20-cv-80983-AHS Document 5 Entered on FLSD Docket 06/23/2020 Page 2 of 3




    corporations, or other legal entities that are financially interested in the outcome of

    the case other than the parties to this action and their respective counsel.

            2.      The name of every other entity whose publicly-traded stock, equity or debt

    may be substantially affected by the outcome of the proceedings:

            None.

            3.      The name of every other entity which is likely to be an active participant

    in the proceedings, including the debtor and members of the creditor’s committee (or

    twenty largest unsecured creditors) in bankruptcy cases:

            None.

            4.      The name of each victim (individual or corporate) of civil or criminal

    conduct alleged to be wrongful, including every person who may be entitled to

    restitution.

            Cameron Davidson

            I hereby certify that, except as disclosed above, I am unaware of any action or

    potential conflict of interest involving the district judge and magistrate judge assigned to

    this case, and will immediately notify the Court in writing on learning of any such

    conflict.

    Dated: June 23, 2020                          Respectfully Submitted,
Case 9:20-cv-80983-AHS Document 5 Entered on FLSD Docket 06/23/2020 Page 3 of 3




                                        /s/ Sergio Calderon Baron
                                        SERGIO CALDERON BARON
                                        Florida Bar No.: 1007687
                                        sergio@imagetheftlawfirm.com
                                        561.406.8256

                                        Image Theft Law Firm P.A.
                                        4800 N. Federal Hwy., Suite D207
                                        Boca Raton, FL 33431

                                        Attorney for Plaintiff Cameron Davidson
